First of all, allow me to congratulate Mr. Peter Thomson on his election as President of the General Assembly at its seventy-first session. I hope that his able stewardship will lead this session to a successful outcome. I also hope that this session, under the theme “Sustainable Development Goals: a universal push to transform our world”, will make a meaningful contribution to promoting the peaceful development and prosperity of all countries.
Peace and security are the permanent themes of the United Nations. The Sustainable Development Goals presuppose peace and security. Even at this very moment, when the United Nations aspires to a transformation through sustainable development, the world is besieged with the wild wind of terrorism, an unprecedented war-driven refugee crisis and an increasing number of global hot spots.
The Korean peninsula has now been turned into the world’s most dangerous hot spot and could even ignite a nuclear war. A peaceful environment is the foremost prerequisite for the Democratic People’s Republic of Korea, which has embarked on the implementation of its national five-year economic development strategy to re-energize the overall economy and lay the foundation for its sustainable development.
As the international community witnesses every year, the Korean peninsula is often engulfed in a situation that can spiral out of control. Its root cause lies squarely with the United States of America, which refuses to abandon its hostile policy towards the Democratic People’s Republic of Korea, but instead holds aggressive war exercises, one after another, in and around the Korean peninsula. The large-scale joint military exercises conducted by the United States in March and April and in August and September this year were extremely provocative and massive military manoeuvres. They involved over 500,000 troops and strategic assets that included strategic nuclear bombers and strategic nuclear submarines. Their scale is more than large enough to wage an all-out war.
Such nuclear war exercises are extremely offensive and aggressive, as they mainly include high- precision strikes, commando infiltration, landing and pre-emptive nuclear strikes aimed at the decapitation of the leadership of the Democratic People’s Republic of Korea and the occupation of Pyongyang. Nowhere in the world today are such large-scale joint military exercises as those around the Korean peninsula conducted, nor do war games of such a provocative and offensive nature take place. Never have such undisguised military threats and extremely dangerous and aggressive exercises occurred right under the nose of an adversary.
No proper institutional peace mechanism has been established on the Korean peninsula. The war of the 1950s has not ended, but a temporary armistice remains in force. That means that neither side feels the need to make a declaration of war if it wants to begin fighting again. It is a place where provocative military acts such as large-scale joint military exercises can easily infuriate the other side, provoking a response.
48/58 16-29667 Any incident could easily lead to a conflict and escalate into all-out war. Concerns are increasingly being voiced about the aggravation of tensions by these large-scale joint military exercises. We hear concerns being expressed in neighbouring countries, many countries of the region and even the United States of America and South Korea. The Democratic People’s Republic of Korea has made every possible effort to prevent an armed conflict and its escalation, while taking the necessary self-defensive countermeasures, whenever the United States and South Korea conduct provocative, aggressive joint military exercises.
The respected leader Comrade Kim Jong Un, Chairman of the Workers’ Party of Korea and Chairman of the State Affairs Commission of the Democratic People’s Republic of Korea, noted at the seventh Congress of the Party that the United States should abandon its anachronistic hostile policy towards our country, replace the Korean Armistice Agreement with a peace agreement and withdraw its armed forces and war equipment from South Korea. He also clarified that dialogue and negotiations were needed, above all, between the military authorities of North and South Korea so as to ensure peace on the Korean peninsula and achieve national reunification. But there has been no positive response, and the large-scale joint military exercises targeting the Democratic People’s Republic of Korea have continued. And they are becoming more and more provocative and aggressive.
Currently on the international scene, the fundamental, widely recognized principles of international relations are being openly ignored by the United States-led imperialist forces in their outrageous schemes for domination and intervention, while justice is being criminalized and transformed into injustice, depending on the interests of the imperialist Powers.
To safeguard international peace and security and achieve sustainable development, genuine international justice must be realized without fail. Article 1 of the Charter of the United Nations refers to bringing about
“by peaceful means, and in conformity with the principles of justice and international law, adjustment or settlement of international disputes or situations which might lead to a breach of the peace”.
However, when the Security Council deals with the issue of the Korean peninsula, it now covers up the high-handedness and arbitrariness of the United States of America in the name of the United Nations, ignoring justice and international law.
The Government of the Democratic People’s Republic of Korea, in accordance with Articles 34 and 35 of the Charter, has on several occasions requested the Security Council to hold an emergency meeting on the threat to international peace and security posed by the large-scale United States joint military exercises on the Korean peninsula. This year alone, the Democratic People’s Republic of Korea made such requests to the Security Council in March and in August, but the Council rejected them every time. On the other hand, the Security Council takes issue with the Democratic People’s Republic of Korea’s rightful self-defence measures to safeguard its sovereignty, dignity and national security.
The Democratic People’s Republic of Korea had no other choice but to go nuclear after doing everything possible to defend its national security from the constant United States nuclear threat, which has persisted since the 1950s. Our decision to strengthen our nuclear armament is a rightful self-defence measure to protect ourselves from constant United States nuclear threats. Nevertheless, the Security Council, as recently as in its resolution 2270 (2016), declared that the Democratic People’s Republic of Korea’s ongoing nuclear and ballistic missile-related activities pose a clear threat to international peace and security. That resolution is the latest fabrication against my country. As for the legal basis for the resolution, neither the Charter of the United Nations nor any other international convention has a provision stipulating that nuclear and ballistic missile activity represents a threat to international peace and security.
In practice, countries that began the same activities long before the Democratic People’s Republic of Korea have never been called into question in the Security Council. One cannot help but ask on what grounds and with what authority did the Security Council adopt resolution 2270 (2016), which prohibits the Democratic People’s Republic of Korea from engaging in nuclear and ballistic missile activities. If the Council has such grounds and authority, why does it not adopt resolutions against countries that conduct the same nuclear and ballistic rocket tests? We submitted an official questionnaire to the Secretariat of the United Nations in this regard, but nearly four months have elapsed and the Secretariat has not responded.
Yet, the reason is clear. It is because the Security Council is the place where guilt or innocence is decided on the basis not of justice, but of whether one has the veto power. The United States of America does not have the moral authority to force United Nations Member States to implement this kind of undeserved resolution, and Member States have no moral obligation to implement these unfair and unjust resolutions.
Last week, the 17th Summit of the Movement of Non-Aligned Countries (NAM) was held on the beautiful island of Margarita in Venezuela. In the final document, the Heads of State and Government expressed concern that
“In recent years, the Security Council has been too quick to threaten or authorize enforcement action in some cases while being silent and inactive in others”.
They underlined that
“Sanctions should be imposed only when a threat to international peace and security or an act of aggression takes place, in accordance with the Charter of the United Nations.”
In the Final Declaration of the Margarita Summit, the Heads of State and Government
“expressed their condemnation at the promulgation and application of unilateral coercive measures against countries of the Movement, in violation of the Charter of the United Nations and international law, particularly the principles of non-intervention, self-determination and independence of States”.
This is the common position of the NAM countries that make up nearly two thirds of the membership of the United Nations. This is the true voice of the international community. International justice never comes by itself; it can be achieved only when the voice of independent countries against imperialism grows strong.
Opting to become an armed nuclear Power is our State policy. As long as there is a nuclear-weapon State that is hostile to the Democratic People’s Republic of Korea, our national security and peace on the Korean peninsula can be defended only by means of a credible nuclear deterrent. The reason why we had no other option but to strengthen our nuclear deterrence unreservedly may not be easily understood by European countries, whose security awareness attenuated following the end of the Cold War 25 years ago, or by countries that have never had the nuclear weapons of a hostile Power on their doorstep and in their air space.
The successful nuclear warhead explosion test that we conducted recently is a practical countermeasure taken in reaction to the host of threats and sanctions from hostile forces, including the United States of America, that viciously make an issue of the exercise by the Democratic People’s Republic of Korea of its right to self-defence. The test also demonstrates our Party’s and people’s strongest will ever in its readiness to wage a counter-attack against provocation by enemies.
Only a couple of days ago, the United States again threatened the Democratic People’s Republic of Korea by flying B-1B strategic bombers over the Military Demarcation Line on the Korean peninsula and landing in South Korea. We will never remain onlookers to such acts of provocation, and the United States will have to face inconceivable consequences. The Democratic People’s Republic of Korea will continue to take measures to strengthen its national nuclear- armed forces, both quantitatively and qualitatively, in order to defend its dignity and right to existence, and to safeguard genuine peace vis-à-vis the increased threat of nuclear war by the United States.
In order to safeguard global peace and security by realizing genuine international justice, and to achieve the Sustainable Development Goals set by the United Nations, the old international order, where injustice prevails under the guise of justice, must be destroyed to give way to a new international order of impartiality and justice.
The blockade unjustly imposed on Cuba by the United States of America for the past several decades is a typical example of the total absence of international justice. The delegation of the Democratic People’s Republic of Korea takes this opportunity to extend full support and solidarity to the Government and people of Cuba in their struggle to safeguard the dignity and sovereignty of the nation and realize international justice in the face of the high-handedness, arbitrariness and unilateral blockade of the United States.
International justice should be realized as soon as possible in the Palestine issue and in those countries and regions like Syria, Iraq and Libya that face the turbulence of war and violence owing to the unbridled interference of the United States in the internal affairs of sovereign States.
The covert political attempts of the United States and Western countries to infringe upon the sovereignty of independent African countries by abusing recourse to the International Criminal Court should be held in check. The double standard of the United States and its supporting Powers should be resolutely rejected; they politicize human rights issues to intentionally demonize the anti-imperialist and independent countries, and they misuse human rights as a tool of colour revolutions.
If the United Nations relinquishes justice, no country will place its hopes in the Organization. Any country that the United States regards as an antagonist and has targeted for regime change is automatically categorized as a country with human rights problems, without exception. That is the practice pursued at today’s United Nations. The Democratic People’s Republic of Korea is one such country, but that only goes to show that we are an independent country that is against the United States and its supporting Powers. The United States raises the issue of our human rights because it is at a loss in dealing with the nuclear issue. If it is at a loss again as to what human rights question to pursue, it will take up another issue to continue its attempt to stifle the Democratic People’s Republic of Korea. However, our people will never renounce socialism and the system of absolute service that they themselves have chosen, as a result of United States policies.
The Government of the Democratic People’s Republic of Korea will push ahead with its vigorous struggle to remove the root cause of the threat of nuclear war imposed by the United States. This it will do by having a powerful nuclear deterrent, with a view to safeguarding peace and security on the Korean peninsula, and in Asia and the world at large, and to denuclearizing the world.
